              Case 18-10601-MFW          Doc 1794     Filed 11/29/18       Page 1 of 7



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


In re:                                               Chapter 11

THE WEINSTEIN COMPANY HOLDINGS                       Case No. 18-10601 (MFW)
LLC, et al.,
                                                     Jointly Administered
                              Debtors.
                                                     Hearing Date: Dec. 17, 2018 at 10:30 a.m.
                                                     Objections Due: Dec. 10, 2018 at 4:00 p.m.

                   MOTION OF LIGHT CHASER ANIMATION TO
               COMPEL ASSUMPTION OF ITS LICENSING AGREEMENT

         Light Chaser Animation (“Light Chaser”) created a successful Mandarin-language

animated film titled Xiao Men Shen (Little Door Gods). Light Chaser and The Weinstein

Company LLC (“TWC”) entered into a licensing agreement pursuant to which Light Chaser

granted TWC rights to exploit the film in certain territories, along with various related

intellectual property rights. Utilizing the license, TWC and co-creators dubbed Little Door Gods

into English and shortened its run time to create a “revised version.” Little Door Gods was

expressly included in the assets the Debtors sold to Lantern Entertainment LLC (“Lantern”) in

the sale that closed on July 13, 2018. Consonant therewith, Light Chaser’s licensing agreement

has consistently been listed on the Debtors’ schedules of proposed executory contracts to be

assumed and assigned to Lantern. There has not been any dispute among the parties as to its

character, status or associated cure amount. Light Chaser believes the Debtors have proceeded to

transfer one or both versions of Little Door Gods to Lantern, and it continues to screen on

Netflix.

         However, on November 8, 2018, almost four months after the sale closed, Lantern filed a

“Supplemental Notice of Filing of Assumed Contracts Pursuant to Sale Order” [Docket No.

1695] in which, for the first time, Lantern designated Light Chaser’s agreement as an excluded
             Case 18-10601-MFW          Doc 1794      Filed 11/29/18     Page 2 of 7



executory contract. As best as Light Chaser can discern from available information, the Debtors

assumed and assigned to Lantern various agreements relating to the English edition of the film

but Lantern is unlawfully attempting to sever and leave behind the uncured obligations that are

predicate to its rights to the film. By this motion, Light Chaser seeks entry of an order pursuant

to 11 U.S.C. § 362(d)(2) and Bankruptcy Rule 6006(a) compelling the Debtors to assume its

licensing agreement.

       1.      The Court has jurisdiction to consider this motion under 28 U.S.C. §§ 157 and

1334. This is a core proceeding under 28 U.S.C. § 157(b). Venue of these cases and this motion

in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409. The statutory predicate to this

motion is 11 U.S.C. § 362(d)(2). Bankruptcy Rule 6006(a) provides for the filing of this motion.

       2.      On or as of April 15, 2016, Light Chaser entered into a licensing agreement (the

“Original License”) with TWC under which Light Chaser granted TWC certain territorial

distribution and related rights to the Mandarin language animated motion picture known as Xiao

Men Shen or “Little Door Gods.” Thereafter, TWC requested Light Chaser to enter into an

amendment to the Original Licenses. TWC prepared an amendment dated as of August 28,

2017, which Light Chaser executed and returned. Light Chaser’s copies of the Original License

and amendment (as amended, the “Licensing Agreement”) are annexed hereto as Exhibit A.

       3.      As anticipated in, and authorized by, the Licensing Agreement, the Debtors

utilized the Licensing Agreement to co-create a revised version of Light Chaser’s film that was

re-voiced into English and edited for a shorter run time (the “Revised Version”). Pursuant to the

Licensing Agreement, TWC granted to Light Chaser access to the Revised Version and rights to

exploit it in certain territories. Upon information and belief, TWC released the Revised Version




                                                 2
               Case 18-10601-MFW               Doc 1794        Filed 11/29/18         Page 3 of 7



on Netflix on or about September 1, 2017, where it continues to be screened on demand under

the title The Guardian Brothers.

         4.       On March 19, 2018 (the “Petition Date”), TWC and its affiliates (collectively, the

“Debtors”) filed voluntary petitions for relief under chapter 11 of the Bankruptcy Code.

         5.       On March 20, 2018, the Debtors filed a motion for entry of an order to approve,

inter alia, bidding procedures for a proposed sale of the Debtors’ assets and the assumption and

assignment of executory contracts and unexpired leases. [Docket No. 8.] The proposed asset

purchase agreement attached to the filing listed Little Door Gods as a “Covered Title” and a

“Top Program” included in the assets to be sold. Id. at 242.

         6.       On April 13, 2018, the Debtors filed a notice that set forth executory contracts

that the Debtors proposed to assume and assign in connection with the proposed sale, along with

their respective cure amounts. [Docket No. 216] The filing scheduled the Licensing Agreement,

with a cure amount of $2,250,000.00. Id., Ex. 1 at 380. Light Chaser did not dispute either the

inclusion of the Licensing Agreement on the list of assignable executory contracts or the cure

amount. 1 Nor have the Debtors ever denoted the Licensing Agreement as subject to any dispute.

         7.       On April 23, 2018, the Debtors filed global notes regarding their schedules of

assets and liabilities and statements of financial affairs [Docket No. 320], and scheduled the

Licensing Agreement on Schedule G (executory contract and unexpired leases). Id. at 1817.

         8.       On May 8, 2018, the Debtors filed a revised proposed form of sale order. [Docket

No. 824] The proposed asset purchase agreement made a part of that filing continued to identify

Little Door Gods as a Covered Title and Top Program. Id., Ex. A at 206. On May 9, 2018, the

1
  The Licensing Agreement provides for a continuing cross-license of the Revised Version to Light Chaser, among
other important terms, such that there can be no dispute that it is executory. See In re Golden Books Family Entm’t,
Inc., 269 B.R. 300, 308-09 (Bankr. D. Del. 2001) (license agreements executory where each party had the “material
duty of ‘refraining from suing the other for infringement on any of the [intellectual property] covered by the
license’”) (quoting In re Access Beyond Tech., Inc., 237 B.R. 32 (Bankr. D. Del. 1999)).


                                                         3
               Case 18-10601-MFW                Doc 1794        Filed 11/29/18         Page 4 of 7



Court entered the “Order (I) Authorizing the Sale of All or Substantially All of the Debtors

Assets Free and Clear of All Liens, Claims, Interests, Encumbrances and Other Interests, (II)

Authorizing the Assumption and Assignment of Certain Executory Contracts and Unexpired

Leases in Connection Therewith, and (III) Granting Related Relief an order approving the sale of

assets to Lantern” [Docket No. 846] (the “Sale Order”).

         9.       On May 10, 2018, pursuant to paragraph 29 of the Sale Order, the Debtors filed a

Notice of Filing of Final List of Potentially Assumed Contracts and Leases, along with their

respective cure amounts [Docket No. 860] (the “Final List”). Also pursuant to the Sale Order,

each of the contracts on the list “constitutes an executory contract or unexpired lease under the

Bankruptcy Code section 365[.]” Id. at ¶ 35. 2

         10.      On July 10, 2018, the Debtors filed a conformed copy of asset purchase

agreement reflecting certain amendments [Docket No. 1202-1]. Little Door Gods remained a

Covered Title and Top Program expressly included in the sale assets. Id., Ex. A at 89. The

Debtors represented that the sale closed on July 13, 2018. See Docket No. 1247.

         11.      Four months after the sale closed, on November 8, 2018, Lantern filed a

“Supplemental Notice of Filing of Assumed Contracts Pursuant to Sale Order” [Docket No.

1695] (the “November 8 Notice”). Therein, the Licensing Agreement was, for the first time

ever, designated as an excluded contract, despite the film having been expressly included in the

sale assets as a “Covered Title” and “Top Program” and Lantern having purported to obtain

rights to the Revised Version. After the surprising exclusion of the Licensing Agreement in the

November 8 Notice, Light Chaser’s professionals commenced to investigate how that can be

2
  On June 8, 2018, the Debtors filed the “Debtors Statement Regarding Contracts to be Transferred Pursuant to the
Asset Purchase Agreement with Lantern Entertainment LLC” [Docket No. 1003] in which the Debtors purported to
remove 147 contracts from the Final List on the grounds that they are not executory. While it is unclear that the
Debtors had the right to do this as to the affected contracts, the Licensing Agreement was not included on that list.



                                                          4
             Case 18-10601-MFW          Doc 1794      Filed 11/29/18     Page 5 of 7



reconciled with the inclusion of Little Door Gods in the sale assets and the continuing screening

of the Revised Version on Netflix. Although Light Chaser may require certain limited discovery

to complete its investigation, what it has come to understand is that the Debtors and Lantern

unlawfully have purported to effectuate a transfer of Light Chaser’s film without paying for it by

assuming and assigning contracts connected to the Revised Version while leaving behind the

predicate Licensing Agreement. Attempts to communicate about the situation with respective

counsel for the Debtors and Lantern were received cordially but resulted in no meaningful or

substantive response. Regrettably, Light Chaser must now turn to the Court to address Lantern’s

abuse of the sale procedures.

       12.     Section 365(d)(2) of the Bankruptcy Code provides:

       In a case under chapter 9, 11, 12, or 13 of this title, the trustee may assume or
       reject an executory contract or unexpired lease of residential real property or of
       personal property of the debtor at any time before the confirmation of a plan but
       the court, on the request of any party to such contract or lease, may order the
       trustee to determine within a specified period of time whether to assume or reject
       such contract or lease.

Congress intended this provision to prevent parties in contractual or lease relationships with a

debtor from being left in doubt concerning their status. Univ. Med. Ctr. V. Sullivan (In re Univ.

Med. Ctr.), 973 F.2d 1065, 1079 (3d Cir. 1992). While the statute provides for a court to order a

period of time for a debtor to assume or reject, rejection is not a possible option for TWC under

the circumstances here. TWC cannot surrender its right under the Licensing Agreement after

assuming and assigning to Lantern the agreements relating to the Revised Version.

       13.     It is axiomatic and indisputable that a party cannot assume the benefits of an

executory contract without also assuming the burdens. N.L.R.B. v. Bildisco, 465 U.S. 513, 531-

32 (1984) (“Should the debtor-in-possession elect to assume the executory contract. . . it assumes

the contract cum onere. . .”) (citation omitted); Huron Consulting Servs. v. Physiotherapy



                                                 5
             Case 18-10601-MFW           Doc 1794      Filed 11/29/18     Page 6 of 7



Holdings, Inc. (In re Physiotherapy Holdings, Inc.), 538 B.R. 225, 233 (D. Del. 2015) (“Section

365(f) requires a debtor to assume a contract subject to the benefits and burdens thereunder.”)

(citation omitted); see In re Buffets Holdings, Inc., 387 B.R. 115, 119 (Bankr. D. Del. 2008) (“If

the debtor decides to assume a lease . . . it must generally assume all the terms of the lease and

may not pick and choose only favorable terms to be assumed. . . . If he receives the benefits he

must adopt the burdens.”) (citations omitted) (Walrath, J.).

       14.     The Debtors received, and the estate benefited from, Lantern’s cash payment for

Little Door Gods. But absent assumption of the Licensing Agreement the Debtors would have

had nothing to sell. Neither the Debtors nor Lantern can have the benefits of the Licensing

Agreement without the burdens, which include an undisputed monetary cure obligations and a

cross-license of the Revised Version back to Light Chaser. Yet, that is exactly what they have

attempted to accomplish by transferring Little Door Gods and (we believe) some of the

associated agreements to Lantern, then months later purporting to leave behind and uncured the

Licensing Agreement that is the source of the rights sold to Lantern.

       15.     The Licensing Agreement is not a miscellaneous asset that may have been

overlooked; Little Door Gods was expressly designated a Covered Title and Top Program in all

of the iterations of the sale agreement dating back to last March. As such, a portion of the cash

the estate obtained from the Lantern sale was expressly on account of Light Chaser’s film, which

was sold in the exercise of the Debtors’ “reasonable,” “valid,” “sound” and “prudent” business

judgment. See Sale Order at ¶¶ O, Q, MM. The Licensing Agreement has not been among the

contracts that have been subject to dispute; neither the Debtors and Lantern on one hand, nor

Light Chaser on the other, have ever challenged the character or status of the agreement or the

cure amount due. Light Chaser believes that as a result of the course of conduct above, and




                                                 6
             Case 18-10601-MFW            Doc 1794       Filed 11/29/18      Page 7 of 7



particularly the sale to Lantern of rights licensed by Light Chaser, the Debtors properly should be

deemed to have undertaken to assume the Licensing Agreement, and now should be compelled

to do so formally. Lantern may not continue to enjoy the benefits of Light Chaser’s intellectual

property without payment of the associated costs.

        For the foregoing reasons, Light Chaser requests the Court to enter an order directing the

Debtors immediately to assume the Licensing Agreement, and grant such other and further relief

in favor of Light Chaser as may be proper. Light Chaser reserves all of its rights to assert any

and all claims or seek other relief relating to the post-petition use of its intellectual property.

Dated: Wilmington, Delaware
       November 29, 2018

                                               HOGAN ♦ MCDANIEL

                                               /s/Garvan F. McDaniel
                                               Garvan F. McDaniel (DE No. 4167)
                                               1311 Delaware Avenue
                                               Wilmington, Delaware 19806
                                               Telephone: (302) 656-7540
                                               Facsimile: (302) 656-7599
                                               gfmcdaniel@dkhogan.com


                                              Robert M. Novick (pro hac vice motion pending)
                                              Adam L. Shiff (pro hac vice motion pending)
                                              KASOWITZ BENSON TORRES LLP
                                              1633 Broadway
                                              New York, New York 10019
                                              Telephone: (212) 506-1700
                                              Facsimile: (212) 506-1800
                                              rnovick@kasowitz.com
                                              ashiff@kasowitz.com

                                              Attorneys for Light Chaser Animation




                                                   7
